DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims 1, 2, 4-14, 16-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record discloses, alone or in combination, calculating an efficacy value of a context assigned to an asset, the efficacy value being based at least in part on a percentage of assets assigned to the context; calculating, responsive to the calculated efficacy value being within a predetermined range, a normalized relevance value of a first tag associated with the asset, asset: wherein the calculating of the normalized relevance value of the first tag comprises calculating a baseline relevance value of the first tag: generating relative relevance value for the first tag and a reason code associated with a basis for the relative relevance value of the first tag based at least in part on the normalized relevance value of the first tag; and initiating, responsive to generating the relative relevance value and the reason code for the first tag, a database command on a training dataset stored in the database that includes the
first tag.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2456